SEABURY, J.
By the plaintiff’s concession, made upon the trial, the cause of action was reduced to a claim against the defendant for work, labor, and services performed by the plaintiff, and the defense thereto was infancy. The uncontradicted testimony showed that the defendant was born in 1890, thus showing that when the services were rendered and when this action was commenced the defendant was less than 21 years of age.
The judgment must therefore be reversed, and a new trial ordered, with costs to appellant to abide the event.
LEHMAN, J., concurs. PAGE, J., dissents.